Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page1of14 Pageid#: 175

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION

NOLVIA HERNANDEZ VASQUEZ, )
Plaintiff, )
) Civil No. 5:20-cv-00025
v. )
) By: Michael F. Urbanski
ALEJANDRO MAYORKAS, Secretary ) Chief United States District Judge
of the United States Department of —}
Homeland Security, et al., )
Defendants. )
MEMORANDUM OPINION
This matter is before the court on then-defendants’—Chad Wolf, former Acting
Secretary of the U.S. Department of Homeland Secutity (DHS); Mark Koumans, former
Acting Director of U.S. Citizenship and Immigration Services (USCIS); and Donald Neufeld,
former Associate Director of Service Center Opetations—motion to dismiss, ECF No. 14.
These thtee individuals no longer hold these public offices. Pursuant to Federal Rule of Civil
Procedure (“Rule”) 25(d),! they have been automatically substituted by Alejandro Mayorkas,
Secretary of DHS; Ur M. Jaddou, Ditector of USCIS; and Connie Nolan, Acting Associate

Director of Service Center Operations Directorate (collectively “the defendants”). Plaintiff

Nolvia Hernandez Vasquez opposes the motion to dismiss, ECF No. 19, and the defendants’

 

! The cule states:

(d) Public Officers; Death or Separation from Office. An action does not abate when a public
officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold office
while the action is pending, The officet’s successor is automatically substituted as a party. Later
proceedings should be in the substituted party’s name, but any misnomer not affecting the
patties’ substantial rights must be discegarded. The court may order substitution at any time,
but the absence of such an order does not affect the substitution.

Fed. R. Civ. P. 25(d).
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 2of14 Pageid#: 176

filed a reply, ECF No. 20. For the reasons explained herein, the defendants’ motion to dismiss
is GRANTED IN PART and DENIED IN PART.

I. BACKGROUND

A. Statutory and Regulatory Framework

The Immigration and Nationality Act (“INA”) “provides the executive branch broad
authority” to admit aliens into the United States and establish conditions for admission.
Gonzalez v. Cuccinelli, 985 F.3d 357, 362 (4th Cir. Jan. 14, 2021) (citing Pub. L. No. 82-414,
§ 101, 66 Stat. 163 (1952) (codified as amended at 8 U.S.C. § 1101)). The INA charges the
Secretary of DHS with the administration and enforcement of the INA, along with “all other
laws telating to the immigration and naturalization of aliens,” and dictates that the Secretary
“shall establish such regulations...as he deems necessary for carrying out his authority under
the provisions of this chapter.” 8 U.S.C. § 1103(a). The Secretary has delegated much of this

authority to USCIS. See 8 C.F.R. § 2.1; see also 6 U.S.C. § 112(b)(1) (authorizing such a

 

delegation).

Through this delegation, USCIS is responsible for administering the U-Visa program
which, if granted, provides certain immigration protections and privileges, inchiding work
authorization, to eligible aliens who are victims of serious crime and cooperate with law
enforcement. See 8 C.F.R. § 214.14(c)(1) (delegating authority to USCIS); 8 USC. §
1101(a)(15)(U) (outlining statutory eligibility criteria). Congress established the program in
2000 and capped the number of U-Visas that can be issued at 10,000 per fiscal year. See 8
U.S.C. § 1184(p). In 2005, Congress amended the program “and directed the Secretary of

[DHS] to promulgate regulations implementing the statutory U-Visa provisions.” Cuccinells,
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 3of14 Pageid#: 177

985 F.3d at 362 (citing Pub. L. 109-162, 119 Stat. 2960 (2006)). USCIS, through its delegated
authority, promulgated these regulations, which provide the framework for the U-Visa
program today. Cuccinelli, 985 F.3d at 362-63 (citing relevant regulations).

An alien must file a petition with USCIS to apply for a U-Visa. 8 U.S.C. §
1101 (a) (15 WU); 8 C.F.R § 214.14(c)(1).

An alien qualifies if the Secretary of Homeland Security (and USCIS as his

designee) detetmines that the alien: (1) “has suffered substantial physical or

mental abuse as a result of having been a victim of criminal activity”; (2)

“possesses information concerning [the] criminal activity”; (3) “has been

helpful, is being helpful, or is likely to be helpful to [government officials]

investigating or prosecuting [the] criminal activity”; and (4) the criminal activity

is a covered offense that “violated the laws of the United States or occurred in

the United States...or the territories and possessions of the United States.”
Cuccinelli, 985 F.3d at 363 (citing 8 US.C. §§ 1101@—d5M@a@M-dvV); 8 USC. §
1101 (a)(15)(U) (iii) (listing covered offenses)). “The petitioning alien must also be generally
‘admissible’ or must obtain a discretionary waiver of inadmissibility from USCIS.” Cuccinelli,
985 F.3d at 363 (citing 8 U.S.C. § 1182(a); 8 CFR. § 214.1@)3)@; 8 CPR. § 214.1492) Gy);
8 U.S.C. § 1182(d)(3)(A)@), (14); 8 CFR. § 212.17).

Given the statutory cap, an alien is not automatically issued a U-Visa if USCIS approves
their petition. “[FJar more than 10,000 aliens seek U-Visas [each year]. As a result, there is a
significant gap between U-Visa petitions that meet the eligibility criteria and petitions that the
agency may grant...” Cuccinelli, 985 F.3d at 363. Given this gap, DHS instructed that aliens
whose petitions ate approved “must be placed on a waiting list” with “[p]riority on the waiting

list...determined by the date the petition was filed” 8 C.F.R. § 214.14(d)(2) (the oldest

petitions receiving the highest priority,” with some exceptions not at issue in this case). Once
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 4of14 Pageid#: 178

on the waiting list, USCIS will not initiate removal proceedings against the alien, also known
as “deferred action,” and USCIS may, in its discretion, provide work authorization.? Id.

In 2008, Congtess amended the U-Visa program again to, among other things, give the
Secretary of DHS the express authority to “grant work authorization to any alien who has a
pending, bona fide application.” See Pub. L. 110-457, 122 Stat. 5044 (codified at 8 U.S.C. §
1184(p)(6)). At the time, DHS was already granting work authorizations to aliens on the
waiting list under its inherent authority. After the amendment, DHS could, in its discretion,
grant work authorizations for petitioners who had not yet been placed on the waiting list but
had a bona fide application pending.

The Fourth Circuit, in reviewing nearly identical claims, summarized this “three-tiered
structure for aliens seeking a U-Visa” as follows:

First, if an alien has not been granted a U-Visa or been placed on the waiting

list, then the agency provides neither discretionary nor mandatory immigration

status or work authotizations. Second, if an alien is eligible for U-Visa status but

cannot be awarded a visa because of the statutory cap, that alien must be placed

on the waiting list and is then entitled to deferred action and may be granted

work authorization. See 8 CFR. § 214.14(d)(2); see also 8 CFR. §

274a.12(c)(14). And third, if an alien is granted U-Visa status, then the alien is

entitled to temporary lawful residency and must be granted work authorization.
Cuccinelli, 985 F.3d at 364 (emphasis in original) (citing 8 U.S.C. § 1184(p)(3)B); 8 CFR. §
214.14(c)(7)).
B. Hernandez Vasquez’s Petition

Plaintiff is a native and citizen of Honduras who, at the time she filed her complaint in

April 2020, was 31 years old. Compl., ECF No. 1, at {] 3. Plaintiff entered the United States

 

2 In general, federal law prohibits hiring or employing “unauthorized aliens.” 8 U.S.C. § 1324a.
4
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page5of14 Pageid#: 179

“without inspection” in 2009 and has not left since. Id. at q 11. On December 17, 2015,
Plaintiff was hit by a drunk driver on U.S. 250 in Augusta County, Virginia. Id. at {] 12; Death
Certificate and Articles, ECF No. 1-4, at 2. Tragically, Plaintiffs five-yeat-old son was killed
in the accident. See Death Certificate and Articles, ECF No. 1-4, at 2. Plaintiff's ankle was
crushed, her lung collapsed, and she “has suffered substantial psychological harm in the form
of emotional pain, in the loss of her only child.” Compl, ECF No. 1, at fff] 12-13. Plaintiff
cooperated with the police investigation and the drunk driver was sentenced to 10.5 years in
prison for agetavated involuntary manslaughter and driving under the influence. Id. at {] 15
(citing Man gets 10 years for death of Waynesboro boy, ECF No. 1-5, at 1-2).

Plaintiff filed a petition for a U-Visa, also known as a J-918, on June 21, 2016. See U-
Visa Petition, ECF No. 1-2. USCIS, through its Vermont Service Center, confirmed its receipt
of her application on June 30, 2016. See I-918 Notice of Action, ECF No. 1-3. That same day,
Plaintiff also submitted a companion application for advance permission to enter as a
nonimmigrant, also known as a 1-192, which she describes as an application to pardon het
unlawful entry and presence in the United States. Compl., ECF No. 1, at {18 (citing 1-192
Notice of Action, ECF No. 1-6). USCIS instructs aliens to “[ulse this form if you want to
apply for advance permission to temporarily enter the United States and you are
an...[a]pplicant for T or U nonimmigrant status.”3 As the court reads Plaintiffs complaint and
opposition to the motion to dismiss, Plaintiff considers the 1-192 as part of het U-Visa

adjudication and is not bringing any claims specifically related to her 1-192 adjudication.

 

31-192, Application for Advance Permission to Enter as a Nonimmigrant, USCIS (last accessed Sept.
3, 2021) https://www.uscis.gov/i-192.
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 6of14 Pageid#: 180

Plaintiff was subsequently “requested to submit het biomettics to the USCIS on August
10, 2016,” and did so. Compl, ECF No. 1, at J 20. She has not teceived any further
information since then. Id. at ] 21. As far as the court is aware, her application is still pending.*

On April 3, 2020, Plaintiff filed her “original complaint for writ of mandamus and
declaratory judgment,” which includes one count of action but seeks eight types of relief,
requesting the court to: (1) issue a writ of mandamus ordering DHS to make a determination
as to whether Plaintiff is eligible for a U-Visa; (2) enjoin the defendants from further delaying
adjudication of her “application”; (3) declare that DHS’s failure to process her petition violates
the Administrative Procedures Act (“APA”), 5 U.S.C. § 706(1); (4) order DHS to make a
determination in her case under the same regulation; (5) declare that USCIS has not
determined whether or not she should be placed on the waiting list for a U-Visa within a
reasonable amount of time, in violation of the APA, 5 U.S.C. § 555(b); (6) order USCIS to
“make a ‘waiting list’ adjudication on Plaintiff's application, permitting her to apply for lawful
employment authorization”; (7) grant such other relief as the court deems proper; and (8) grant
her attorney’s fees and costs. Compl., ECF No. 1, at 16-17.

The defendants move to dismiss Plaintiff's complaint under Rule 12(b)(1), arguing that
the court lacks subject matter jurisdiction to review discretionary agency actions. See Mem. in
Support of Mot. to Dismiss (“Mot. to Dismiss”), ECF No. 15., at 10-18. Alternatively, they

argue that Plaintiff has failed to state a claim under Rule 12(b)(6). See id. at 18-23.

 

4 USCIS’s online tracker does not recognize Hernandez Vasquez’s U-Visa petition number. See Case
Status Online, USCIS (last accessed Sept. 3, 2021) httns://egov.uscis.gov/casestatus/mycasestatus.do (search
“RAC1619751793”). It does recognize the number associated with her companion 1-192, but only notes that
her fees were waived. See id. (search “EAC1619751805”).

6

   
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 7of14 Pageid#: 181

II. LEGAL STANDARD
A. Rule 12(b)()

A party may move to dismiss for lack of subject matter jurisdiction pursuant to Federal
Rule of Civil Procedure 12(b)(1). A defendant can challenge subject matter jurisdiction in two
ways: facially or factually. Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017).

A facial challenge asserts “that a complaint simply fails to allege facts upon which
subject matter jutisdiction can be based.” Id. (quoting Adams v. Bain, 697 F.2d 1213, 1219
(4th Cir. 1982)). When a defendant makes a facial challenge to the coutt’s jurisdiction, the
plaintiff is “afforded the same procedural protection as he would receive under a Rule 12(b)(6)
consideration.”’ Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009) (quoting Bain, 697

F.3d at 1219). In other words, the court assumes the truth of the facts alleged and asks if those

a,

facts make plausible the conclusion that the court has jurisdiction. See id. at 193; see also Bel

 

Atl Corp. v. Twombly, 550 U.S. 544 (2007).
Convetsely, when a defendant challenges the factual basis of plaintiffs jurisdictional
allegations, “the trial court may go beyond the complaint, conduct evidentiary proceedings,

and resolve the disputed jurisdictional facts.” Kerns, 585 F.3d at 193. In such situations, the

 

facts of the plaintiff's jurisdictional allegations ate not assumed true, the burden of proof is on
the plaintiff, and the court may weigh evidence outside the pleadings, such as testimony and

affidavits, to determine whether it has jurisdiction. Adams, 697 F.2d at 1219.

 

B. Rule 12(b)(6)
Under Rule 12(b)(6), a party may move to dismiss a complaint for failure to state a

claim upon which telief can be granted. At this stage, the court must accept as true all well-
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 8of14 Pageid#: 182

pleaded allegations and draw all reasonable factual inferences in the plaintiffs favor. Erickson
v. Pardus, 551 U.S. 89, 94 (2007). “While a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiffs obligation to provide the
grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550
US. 544, 555 (2007) (internal citation and quotation marks omitted). To survive dismissal, “a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief
that is plausible on its face.”” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
550 U.S. at 570).
C. Review of Agency Inaction Under the APA and the All Writs Act

The APA authorizes suit by “{a] person suffering [a] legal wrong because of agency
action, or adversely affected ot aggrieved by agency action within the meaning of a relevant
statute.” 5 U.S.C. § 702. “[A]gency action” includes “the whole ot a part of an agency rule,
order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. §
551(13) (emphasis added). The APA dictates that agencies “shall proceed to conclude a matter
ptesented to it” “within a reasonable time.” 5 U.S.C. § 555(b). If an agency fails to act, the

court shall “compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §

 

706(1); see_also 28 U.S.C. § 1331 (providing federal district courts with subject matter
jurisdiction over APA claims).

However, the court’s “authority to compel agency action that has been unlawfully
withheld ot unreasonably delayed has limits.” Cuccinelli, 985 F.3d at 365. Courts cannot review

agency action ot inaction when “agency action is committed to agency discretion by law.” 5
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page9of14 Pageid#: 183

U.S.C. § 701(a)(2); see also Heckler v. Chaney, 470 U.S. 821, 831-33 (1985); Cuccinelli, 985
F.3d at 365. Under the Supreme Court’s decision in Norton v. S. Utah Wilderness Alliance, a
claim under 5 U.S.C. § 706 “can proceed only where a plaintiff asserts that an agency failed to
take a discrete agency action that it is required to take.” 542 U.S. 55, 64 (2004) (emphasis in
original). “Where an agency ‘fails to take a discrete agency action that it is required to take,’
the APA creates a private cause of action for a party agetieved by that agency’s unreasonable

delay to compel such action.” Fed. Energy Regul. Comm’n v. Powhatan Energy Fund, LLC,

949 F.3d 891, 903 (4th Cir. 2020) (emphasis omitted) (quoting Norton, 542 U.S. at 64). “But

 

whete an agency is not reguited to do something, [the court] cannot compel the agency to
act—let alone to act faster.” Cuccinelli, 985 F.3d at 366 (emphasis in original) (citing Norton,
542 US. at 63 n.1).

The All Writs Act codified “[t]he common-law writ of mandamus.” South Carolina v.
United States, 907 F.3d 742, 754 (4th Cir. 2018). “To succeed on a petition for a writ of
mandamus, the petitioner must show, among other things, that ‘the respondent had a clear
duty to do the particular act requested by the petitioner.” Cuccineli, 985 F.3d at 374 n.9 (citing
In re First Fed. Sav. & Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988)).

Ili. ANALYSIS

A. Hernandez Vazquez’s U-Visa Petition

The defendants argue that “Congress did not presctibe a particular time limit within
which U nonimmigrant adjudications must be completed,” and, therefore, the pace of
adjudication is discretionary and unreviewable. See Mot. to Dismiss, ECF No. 15, at 12; see

also id, at 11 (collecting cases supporting assertion that the pace of adjudication is
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 10 o0f 14 Pageid#: 184

discretionary). Roughly two months the defendants filed theit motion, the Fourth Circuit ruled
in a nearly identical case, Gonzalez v. Cuccinelli, that these types of claims are reviewable. 985
F.3d at 374 n.10. The court found that “the agency has committed itself by regulation to place
eligible applicants on the waiting list,” and, therefore, its actions wete not discretionary. Id.
(citing 8 CFR. § 214.14(d)(2) (“alll eligible petitioners who, due solely to the cap, are not
granted U-1 nonimmigrant status must be placed on a waiting list” (emphasis added))).°

The Supreme Court has not provided clear guidance for determining when agency
action is unreasonably delayed, but most lower coutts, including the Fourth Circuit, use the
D.C. Circuit’s six-factor test outlined in TRAC v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984), which
includes the following considerations:

(1) the time agencies take to make decisions must be governed by a rule of
reason;

(2) where Congress has provided a timetable or other indication of the speed
with which it expects the agency to proceed in the enabling statute, that
statutory scheme may supply content for this rule of reason;

(3) delays that might be reasonable in the sphere of economic regulation are less
tolerable when human health and welfare are at stake;

(4) the court should consider the effect of expediting delayed action on agency
activities of a higher or competing priority;

(5) the court should also take into account the nature and extent of the interests
prejudiced by delay; and

(6) the court need not find any impropriety lurking behind agency lassitude in
ordet to hold that agency action is unreasonably delayed.

 

5 The Fourth Circuit did not specifically address whether the pace of adjudications was discretionary
or not, but the court’s holding closes the question. And, logically, if the agency has committed itself to action
and the APA enables a court to compel such action “unlawfully withheld or unreasonably delayed,” 5 U.S.C. §
706(1), the agency cannot evade this requirement by arguing that the pace of its actions is discretionary.

10
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 110f14 Pageid#: 185

TRAC, 750 F.2d at 80 (internal citations omitted). In applying the TRAC factors in Cuccinelli,

 

the Fourth Circuit advised that district courts are not limited to these factors nor required to
apply them, but this court agrees that they are “helpful guidance.” Cuccinelli, 985 F.3d at 375.

Ultimately, the Cuccinelli court held that, on the record before it, it “lackfed] sufficient
information to resolve this issue on a motion to dismiss.” Id. at 375. While the defendants’
“first in, first out” approach “may be a tule of reason” and their actions could be reasonable
in light of “resource constraints,” the court did “not known enough about how the agency
implements its rules and exceptions” nor its competing priorities.6 Id. By contrast, the
plaintiffs had “pled sufficient facts to show that their interests are weighty, implicate health
and welfare, and are hatmed by the long wait.” Id. For these reasons, the Fourth Circuit
vacated the district court’s dismissal and remanded for further proceedings. Id, at 376. In doing
so, it advised that “[a] claim of unteasonable delay is necessarily fact dependent and thus sits
uncomfortably at the motion to dismiss stage and should not typically be resolved at that
stage.” Id. at 375.

The defendants have not demonstrated that a different result is warranted here.
Plaintiff has pled sufficient facts to show that the agency’s delay implicates weighty interests
related to her health and welfare. See generally Compl., ECF No. 1. In their motion, the
defendants explain that “{t]he number of U visa petitions has greatly increased since the

inception of the program, and far exceeds the anticipated number of filings.” Mot. to Dismiss,

 

6 The Fourth Circuit made clear that “courts generally ‘have no basis for reordering agency priorities.”
Id. at 375-76 (citing In re Barr Lab’ys, Inc., 930 F.2d 72, 76 (D.C. Cir. 1991); see also Blanco de Belbruno v.
Ashcroft, 362 F.3d 272, 280 (4th Cir. 2004) (noting that when an agency faces “a backlog of tens of thousands
of cases,” it “operates in an environment of limited resources, and how it allocates those resources to address
the burden of increasing claims is a calculation that courts should be loathe to second guess”).

i]

 
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 12 0f14 Pageid#: 186

ECF No. 15, at 3. At the time they filed their motion, there were over 151,000 pending
petitions. Id. at 34.7 In 2020, the average processing time for a U-Visa petition was 54.3
months.’ Plaintiff's petition has been pending for over 62 months. See I-918 Notice of Action,
ECF No. 1-3. The defendants explained that USCIS has taken steps to address backlog,
including opening a new service center in 2016. Mot. to Dismiss, ECF No. 15, at 4-5. These
numbers ate compelling and the defendants may ultimately prevail on this argument, but, like
in Cuccinelli, “at this point we cannot rely on the agency’s allegations to find as a matter of
law that this factor necessarily favors the agency.” 985 F.3d at 376. For these reasons, the
defendants’ motion to dismiss plaintiffs claims regarding the delayed adjudication of her U-
Visa petition must be denied.
B. Hetnandez Vasquez’s Request for Work Authorization

By contrast, in Cuccinelli, the Fourth Circuit made clear that “under Norton [DHS] is
not required to implement or adjudicate pre-waiting-list work authorizations and so its failure
to adjudicate Plaintiff[’s] request[] in a timely manner is unreviewable.” 985 F.3d at 371. The
court explained this conclusion in great detail, addressing many arguments not raised here. In
short, 8 U.S.C. § 1184(p)(6) gave the Secretary of DHS has the express authority to “grant

wotk authorization to any alien who has a pending, bona fide application” in its discretion,

 

7 For this data, the defendants rely on a chart available online in PDF format. See Mot. to Dismiss,
ECF No. 15, at 4 1.1 (citing USCIS, Number of Form I-918, Petition for U Nonimmigrant Status, By Fiscal
Year, Quarter, and Case Stamis Fiscal Years 2009-2019 (last visited Sept. 3, 2021)
https://www.uscis.gov/sites/default/files /document/data/1918u_visastatistics fy2019 qtr4.pdf. The
defendants noted that this court may take judicial notice of this chart and other information available on USCIS
websites cited throughout their motion. Mot. to Dismiss, ECF No. 15, at 4 n.1 (citing United States v. Gatcia,
855 F.3d 615, 621 (4th Cir. 2017) (affirming district court’s taking of judicial notice of facts stated on USCIS
website, stating, “the USCIS website is a source whose accuracy cannot reasonably be questioned”).

8 USCIS, Historical National Median Processing Time (in Months) for All USCIS Offices for Select
Forms By Fiscal Year (last visited Sept. 3, 2021), https://egov.uscis. gov/pr i

12

 
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 13 0f 14 Pageid#: 187

but it does not require the Secretary to do so. Supreme Court precedent makes clear that a
claim under 5 U.S.C. § 706 “can ptoceed only where a plaintiff asserts that an agency failed to

take a discrete agency action that it is required to take.” Norton, 542 U.S. at 64 (emphasis in

 

 

original). Because the relevant agency action is discretionary and, therefore, not one the agency
is “required to take,” id., the court lacks authority to “compel the agency to act—let alone to
act faster.” Cuccinelli, 985 F.3d at 366.°

Like the plaintiffs in Cuccinelli, 985 F.3d at 371-74, Plaintiff argues that the defendants
were requited to adjudicate her work-authorization request in 90 days under a former
regulation, 8 C-F.R. § 274a.13(d). This regulation provided that “[flailure to complete the
adjudication within 90 days will result in the grant of an employment authorization document
for a period not to exceed 240 days.” 8 C.F.R. § 274a.13(d) (effective until Jan. 17, 2017). Like
the Cuccinelli plaintiffs, Plaintiff submitted her petition before the regulation was repealed and
filed her lawsuit after its repeal. Cuccinelli, 985 F.3d at 371. The Fourth Circuit held in
Cuccinelli that “the repeal of 8 C.F.R. § 274a.13(d) propertly applies to past conduct without
impermissible retroactive effect,” and, as such “the 90-day adjudication regulation does not
apply to Plaintiff[]. As a result, Plaintiff{] cannot claim that the agency committed itself to
adjudicate [het] work-authotization requests based on that regulation.” 985 F.3d at 374. As
such, the court finds that the former regulation, 8 C.F.R. § 274a.13(d), does not require the

defendants to adjudicate Plaintiffs work authorization request.

 

° This binding precedent from the Fourth Circuit trumps the case law on which Plaintiff relies, namely
Solis v. Cissna, CV 9:18-00083-MBS, 2019 WL 8219790, at *11 (D.S.C. July 11, 2019), in which the district
court ordered USCIS to grant employment authorizations to the plaintiffs within 30 days of its order after a
four-year delay in adjudication.

13
Case 5:20-cv-00025-MFU Document 21 Filed 09/13/21 Page 140f14 Pageid#: 188

Because the defendants have “unreviewable discretion in their decision not to

39)

adjudicate Plaintiff's claim[, they] cannot have a ‘clear duty to...act”” as requited under the All
Writs Act, and this court “need not discuss the other factors relevant to deciding a petition
for a writ of mandamus” before dismissing this claim. Cuccinelli, 985 F.3d at 374 n.9.

In sum, “[t]he agency was not required—whether by statute, regulation, or anything
else—to adjudicate [this] claim|] in the first place. So it is beyond [the court’s] power to force
the agency to act (let alone to act fastet) under either the APA or the All Writs Act.” Id. at
374. Plaintiff's claims as they relate to pre-waiting-list work authorization, must be dismissed.

IV. CONCLUSION

For these reasons, the defendants’ motion to dismiss, ECF No. 14, will be GRANTED
IN PART and DENIED IN PART. Plaintiffs claims regarding the delayed adjudication of
her U-Visa petition will survive, but the court lacks jurisdiction to review her claims regarding

her related request for employment authorization.

An appropriate order will be entered.

—_— OF] 10/202 (

Michael F. Urbanski
Chief United States District Judge

14
